PER CURIAM.
We affirm without discussion Appellant’s convictions and sentence for burglary of a structure and grand theft upon revocation of his probation. The order of revocation shows violations of conditions one, four, five, twenty-seven, and thirty-six. At the revocation hearing, the trial court found that he had violated only conditions four and five. We therefore remand only for correction of the written order of revocation.
Affirmed and remanded with instructions to amend the order of revocation.
CASANUEVA, VILLANTI, and LaROSE, JJ., Concur.